[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              APR 16, 2010
                            No. 09-15449                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                 D. C. Docket No. 08-00067-CV-DHB-3

EMORY K. COOPER,


                                                          Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,
Michael Astrue,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                             (April 16, 2010)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
      Emory Cooper appeals the district court’s order affirming the Social

Security Administration’s (“SSA”) denial of his application for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”), 42 U.S.C. § 405(g).

On appeal, Cooper argues that the finding of the Administrative Law Judge

(“ALJ”) that he had the ability to perform past relevant work and work in the

national economy was not supported by substantial evidence because the ALJ

improperly discounted the opinions of his treating physicians, incorrectly assessed

the available evidence, and failed to recontact his physicians before ordering a

consultative examination.

      We review de novo the legal principles underlying the Commissioner’s

decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). However, the

Commissioner’s final decision regarding disability is reviewed under the

substantial evidence test, which requires that the administrative decision be based

on “such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. Substantial evidence is “less than a preponderance, but

rather such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id. Errors may be harmless if they do not prejudice the

claimant. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983).




                                          2
      In this case, the ALJ finding that, despite severe impairments, Cooper

retained the ability to perform light work and, consequently, was not disabled was

supported by substantial evidence in this record. The ALJ did not totally discount

the findings and opinions of Cooper’s treating physicians, and, to the extent that he

did, his reasons were proper and supported by the record. Assuming arguendo that

the ALJ erred by ordering a consultative exam before recontacting treating

physicians, any error was harmless, because Cooper suffered no prejudice as a

result. In particular, the RFC findings made after the consultative exam found

more limitations, not less, than were documented prior to the exam, so the exam

benefitted him, as these additional limitations were incorporated into the ALJ’s

decision.

      The task of determining a claimant’s ability to work is within the province of

the ALJ, not a doctor, and substantial evidence supports the ALJ’s finding that

Cooper was not disabled. Accordingly, we affirm.

      AFFIRMED.




                                          3